DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
Claims 1, 2, 4-10, and 12-22 are pending.  All pending claims are under consideration.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 19 February 2021 by Daniel J. Pereira (Reg. No. 45,518) at the conclusion of the examiner-initiated telephone interview.
All changes are shown relative to the claim amendments included in the Reply filed by Applicant on 06 December 2019.  The examiner’s amendment, which affects claims 18 and 19 only, is as follows:
Claim 18 (currently amended):	A process for manufacturing the cosmetic makeup, the care composition, or the cosmetic makeup and care composition of Claim 1 from [[an]] the intermediate composition comprising:
injecting, without heating, the intermediate composition into a mould via its base;
wherein the intermediate composition comprises an aqueous phase that has a content ranging from 40% to 60% by weight relative to the total weight of the composition;
removing the aqueous phase from the intermediate composition;

wherein the removal may occur partly simultaneously with the injecting.
Claim 19 (currently amended):	The process of Claim 18, in which the hydrophilic active agent is predispersed in the aqueous phase before being placed in contact with the pulverulent phase for the injection step.  
Rejoinder
Claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11 March 2015 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  

Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
In response to the Appeal Brief filed by Applicant on 23 November 2020, the examiner re-analyzed the closest prior art, i.e., Caprarotta (US 2011/0293548 A1), the claims of the present application, and the examination/prosecution history.  The examiner makes the following findings: 
The 35 U.S.C. 103(a) rejection of record relies on the heat treatment temperature range disclosed in paragraph [0041] of Caprarotta, which is “between 20°C and 90°C, preferably between 35°C and 80°C.”  See Office action (23 July 2020) at paras. 18 and 27.  However, that temperature range relates to the removal of water after the cosmetic product has been dosed into the container (and has solidified or jellified).  Caprarotta at paras. [0028] and [0039]-[0041].  In contrast, the product-by-process limitation recited at the end of Applicant’s claim 1 (“injecting without heating”) concerns the temperature applied when initially dosing the cosmetic product into the container.  Caprarotta discloses heat-dosing into the container in paragraphs [0036]-[0038], which requires heating at “an average temperature of 90°C, or in any case between 70°C and 90°C, to make it [(i.e., the cosmetic paste product)] so fluid to be pourable into the container” (para. [0036]).  The temperature range disclosed in paragraph [0036] of Caprarotta is especially relevant to Applicant’s claims and lies markedly above ambient temperature (without heating).  With this observation in mind, page 62 of the specification of the present application is sufficient to establish that Applicant’s choice of injection temperature (without heating) assists in yielding a final cosmetic product having advantageous properties, i.e., enhanced impact strength and improved remanence.  Therefore, the examiner withdraws all rejections under 35 U.S.C. 103(a) set forth in the previous Office action.
An updated search of the relevant art revealed no prior art reference, or combination of 
Therefore, claims 1, 2, 4-10, and 12-22 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
24 February 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611